Citation Nr: 9915216	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to the service connected irritable 
bowel syndrome.

2.  Entitlement to an increased disability evaluation for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1997 rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran was on active service from 
August 1980 to July 1984.


FINDINGS OF FACT

1.  There is no medical evidence that demonstrates a nexus or 
relationship between a psychiatric disorder and the veteran's 
period of service or to a service connected disability.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the claim 
for an increased disability evaluation for irritable bowel 
syndrome has been obtained by the RO.

3.  The veteran's irritable bowel syndrome is not shown to be 
severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disorder as secondary to a service connected 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Psychiatric Disorder 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of psychoses.  See38 U.S.C.A. §§ 1101, 
1111, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  As 
well, disabilities which are found to be proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  See 38 C.F.R. § 3.310 (1998).

Furthermore, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") made clear that service 
connection may be granted when it is shown that the claimed 
disorder has been aggravated by a service-connected 
disability.  In such cases, according to the Court, a basis 
exists upon which to predicate a grant of entitlement to 
service connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110 (West 1991), and 38 C.F.R. § 3.310(a) 
(1998), when aggravation of a veteran's nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability, but only that degree over and above 
the degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.322 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for any psychiatric disorder or related 
symptomatology.  Medical records from the Henry Ford Hospital 
dated from February 1985 to October 1996 contain notations 
dated February 1995 indicating the veteran complained of 
anxiety, was prescribed Xanax, and was scheduled to see a 
counselor.  In addition, notations dated October 1996 
indicate she complained of a lot of stress at work due to her 
working 10 hour days, 7 days a week, as well as reported some 
numbness during the prior month.  As result, the veteran was 
advised to restrict her work schedule to 40 hours per week in 
order to reduce her stress level, and to continue to see her 
mental health care provider. 

Finally, the record includes copies of an excerpt from the 
Merck manual generally indicating that the symptoms related 
to spastic colon are usually triggered by stress or the 
ingestion of food; and that a subset of patients with 
irritable bowel syndrome appeared to have a learned aberrant 
illness behavior related to greater sensitivity in their 
perception and response to symptoms, as well as are more 
neurotic, anxious or depressed than comparable patients in 
similar age groups.  In this respect, the Board notes that, 
in Sacks v. West, Court held that a medical article including 
generic statements to the effect that a medical condition or 
disease is characterized by certain symptomatology is 
insufficient to establish a nexus between the medical 
condition and the purported symptomatology.  Such evidence 
would not provide a link because it fails to address the 
likelihood that a person who had manifested a particular 
symptom would later be found to have the disease in question.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

Therefore, after a review of the evidence of record, the 
Board finds that the veteran has not submitted medical 
evidence showing that she currently suffers from a 
psychiatric disorder which is proximately due to, is the 
result of, or was aggravated by her service connected 
irritable bowel syndrome; or which is otherwise related to 
her period of service. See 38 U.S.C.A. § 5107(a) (West 1991); 
see 38 C.F.R. § 3.310 (1998); see also Allen v. Brown, 7 Vet. 
App. 439 (1995).  Moreover, the evidence does not show that 
the veteran suffers from a psychosis which became manifest to 
compensable degree within a one year period of her discharge 
from service, or that her psychiatric symptomatology has been 
continuous since her discharge from service to the present.  
See 38 C.F.R. § 3.303(b), 3.307, 3.309 (1998); see Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  As such,

Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground her claim, which is the 
existence of a nexus between her current psychiatric disorder 
and a service connected disability or her period of service.  
A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim of service connection for a 
psychiatric disorder as secondary to her service connected 
irritable bowel syndrome, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that her claim is 
well grounded, and the claim will be denied on that basis.  
See 38 U.S.C.A. § 5107(a). 

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran and her representative tending to link her current 
psychiatric disorder to her service connected irritable bowel 
syndrome and/or her period of service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that the veteran and her representative, as lay 
persons, are not qualified to offer a medical opinion 
regarding the etiology of her psychiatric disorder and/or are 
qualified to fulfill the nexus requirement.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
in which the Court held that a veteran does not meet the 
burden of presenting evidence of a well grounded claim where 
the determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  See generally Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet her initial 
burden of submitting evidence which would well ground her 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  Additionally, the Board notes 
that, in her substantive appeal, the veteran requested to be 
scheduled for a VA examination.  However, the law is clear 
that a veteran may be considered for a VA examination 
pursuant to 38 C.F.R. § 3.326 only after his or her claim is 
determined to be well grounded.  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  And, in this case, as she has not 
submitted a well-grounded claim, the VA is under no 
obligation to schedule the veteran for such examination.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claim on 
appeal "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  And, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well grounded claim of 
service connection, and the reasons for which her claim has 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Increased Disability Evaluation for Irritable Bowel 
Syndrome.

The veteran contends that the symptomatology of her service 
connected irritable bowel syndrome is more severely disabling 
than her current evaluation reflects.  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As a preliminary matter, the 
Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board also 
is satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must 
also consider the history of the veteran's injury and the 
overall effect the disability has on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.2.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Historically, a rating decision dated in April 1993 indicated 
that the veteran was diagnosed in service as having irritable 
bowel syndrome and that she continued to have the disability 
following service.  That rating decision granted service 
connection for irritable bowel syndrome and assigned a 10 
percent evaluation under Diagnostic Code 7319, effective July 
1991.  At present, as she deems that her disability is more 
disabling than currently evaluated, her case is before the 
Board for appellate review.

With respect to the evidence of record, a January 1992 VA 
examination report reveals the veteran was diagnosed with 
lactose intolerance and gastroenteritis.  However, in a 
December 1992 VA examination report, that diagnosis was 
changed to probable irritable bowel syndrome, and possible 
lactose intolerance.

Medical records from the Metro Medical Group dated from April 
1992 to July 1994 contain January and February 1994 medical 
notations indicating she had an episode of diarrhea, and was 
diagnosed with probable mild gastritis and dyspepsia, rule 
out peptic ulcer disease.  However, March 1994 notations 
further indicate that a radiographic examination of the 
veteran's gastrointestinal system revealed her course contour 
and mucosal pattern of the esophagus, stomach and duodenum 
were intact and without intrinsic or marginal defects; she 
was found to have a normal upper gastrointestinal system.

A March 1997 VA examination report notes the veteran reported 
she had had 8-10 bowel movements per day for the prior six 
months, and had cramping, lower abdominal pain which would 
become less severe after the bowel movements, nausea, 
vomiting and sometimes occasional heartburn.  On examination, 
she was found to have mild tenderness over the epigastric 
region in the hypochondria and suprapubic area and 
exaggerated bowel sounds.  Following the examination the 
diagnosis was likely irritable bowel syndrome, and was found 
to have normal 24-hour urine hydroxyindoleacetic acid level, 
with no significant weight loss and no evidence of 
malnutrition, or anemia.  At the time of the examination she 
weighted 145 pounds. 

Finally, during the June 1997 appeal hearing at the RO, the 
veteran testified that her current symptoms are diarrhea, 
constipation, headaches, nausea, vomiting, and stomach 
cramping.  She also noted that her constipation lasted 
between 3 and 5 days, and was generally followed by one or 
two days of diarrhea.  She further indicated that during the 
past year she had had 4 or 5 episodes during which she had 
headaches and stomach upset to the point of causing her to 
pass out and for which she had to be taken to the hospital, 
although by her own admission these episodes were diagnosed 
as ischemic attacks.  Lastly, she related that, in the past 
year, her weight had ranged from 145 pounds to 153 pounds, 
and that in four separate occasions she had to leave work and 
stay off of work between 1 and 3 days due to her 
symptomatology.  However, she also indicated that she was 
working a 40-hour work week, and still had about 40 hours of 
sick leave accumulated.

With respect to the applicable law, the Board notes that 
there are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbance in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (1998).  The principle relating to 
pyramiding proclaims that evaluation of the same disability 
under various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348, will not be combined with each other.  For 
digestive disabilities, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.114.

In this case, the veteran's irritable bowel syndrome is 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  
Under this Diagnostic Code 7319, a 10 percent disability 
evaluation is awarded for moderate irritable colon syndrome 
characterized by frequent episodes of bowel disturbance with 
abdominal distress.  And, a 30 percent disability evaluation, 
the maximum under that Diagnostic Code, is awarded for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319 (1998).

After a review of the evidence of record, the Board finds 
that the veteran's current symptomatology is characterized by 
episodes of diarrhea consistent of 8-10 bowel movements per 
day for at least the prior six months, cramping, lower 
abdominal pain which becomes less severe after the bowel 
movements, nausea, vomiting and sometimes occasional 
heartburn.  However, she has a normal 24-hour urine 
hydroxyindoleacetic acid level, and the evidence does not 
show that her reported exacerbations are of such severity as 
to require routine continuous outpatient medical monitoring 
and treatment, or as to result in dehydration or other 
symptoms requiring medical care.  As such, the Board finds 
that the veteran's disability more nearly approximates a 
moderate irritable colon syndrome characterized by frequent 
episodes of bowel disturbance with abdominal distress, and 
thus, the preponderance of the evidence is against an award 
of an increased disability evaluation in excess of 10 percent 
under Diagnostic Code 7319.

Furthermore, in evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.  See 
38 C.F.R. § 4.112 (1998).  In this regard, the Board notes 
that the March 1997 VA examination report shows the veteran 
reported her weight had fluctuated within five pounds during 
the prior year, as well as notes that she did not present 
evidence of significant loss of weight, malnutrition or 
anemia.  As such, the Board finds that the veteran's weight 
pattern does not represent a severe impairment so as to 
approximate the next higher disability evaluation.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, during her June 1997 appeal 
hearing, the veteran testified that during the past year she 
had had 4 or 5 episodes during which she had headaches and 
stomach upset to the point of causing her to pass out and for 
which she had to be taken to the hospital; however, she also 
testified that after being admitted to the hospital, such 
episodes were diagnosed as ischemic attacks.  In addition, by 
her own testimony, she works 8 hours a day, 5 days a week, 
performs her regular job duties, and gets full-time 
compensation for her work.  As such, the Board finds that the 
evidence does not show that the veteran's disability under 
consideration has caused her marked interference with 
employment or necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder as secondary to 
the service connected irritable bowel syndrome is denied. 

An evaluation in excess of 10 percent for irritable bowel 
syndrome is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

